Townsend, J.
The ordinances hereinafter set out and relied upon by the City of Atlanta in this case are penal in their nature. Penal ordinances require a strict construction. Johnson v. State, 1 Ga. App. 195 (58 S. E. 265). After a careful analysis of the ordinances in question, and strictly construing all of them together as required, we are unable to find a requirement that a permit must be obtained for repairs to buildings or structures. On the other hand, section 6, of “Extracts of Building Code recommended by the National Board of Eire Underwriters, 1943 Edition” expressly provides no such permits shall be required. The reroofing of the house, giving the ordinance the strict construction required constitutes repairs and not alterations. Whittle v. Webster, 55 Ga. 180. It therefore follows that the recorder should have sustained the demurrer to the accusation, and the judgment of. the superior court holding to the contrary is error.

Judgment reversed.


MacIntyre, P. J., and Gardner, J., concur.

John H. Hudson, J. Walter LeCraw, for plaintiff in error.
J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, J. E. Feagin, contra.